Citation Nr: 0302202	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
removal of internal meniscus, right knee, symptomatic, prior 
to February 26, 2001.

2.  Entitlement to a rating greater than 20 percent for 
removal of internal meniscus, right knee, symptomatic, from 
February 26, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In correspondence received in March 2002 the 
veteran indicated that he wished to withdraw his request for 
a Travel Board hearing.

In his May 2001 notice of disagreement the veteran raised the 
issue of entitlement to service connection for a back 
condition secondary to his service-connected right knee 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability, prior to February 
26, 2001, approximated  moderate impairment.

2.  The veteran's right knee disability, from February 26, 
2001, approximated  productive of severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating for 
removal of internal meniscus, right knee, symptomatic, prior 
to February 26, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2002).


2.  The criteria for entitlement to a 30 percent rating for 
removal of internal meniscus, right knee, symptomatic, from 
February 26, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The claims 
file contains relevant service, private, and VA medical 
records, including VA examinations that have assessed the 
severity of his service-connected right knee disability.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim, and in a March 2002 letter the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

In September 1954 the RO granted service connection for the 
veteran's right knee disability and assigned a 10 percent 
disability rating.  In a May 2000 rating decision (issued to 
the veteran in June 2000), the RO denied an increased rating 
for the veteran's right knee disability.  In May 2001, a 
notice of disagreement was received.  A statement of the case 
was issued in December 2001, and a substantive appeal was 
received in January 2002.  The veteran's right knee 
disability was increased to 20 percent in March 2002, 
effective February 26, 2001.  As the veteran has not 
expressly indicated that he was limiting his claim to a 20 
percent rating, the issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The Board notes that in 
January 2002 the veteran was granted an additional 10 percent 
rating (effective February 26, 2001) for right knee 
degenerative joint disease.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's right knee disability was originally rated 
under Diagnostic Code 5259 (a 10 percent evaluation 
represents the maximum available rating under Diagnostic Code 
5259) and is now rated under Diagnostic Codes 5259-5257.  
Under Diagnostic Code 5257, impairment of the knee is rated 
20 percent when moderate and 30 percent when severe, as 
measured by the degree of recurrent subluxation or lateral 
instability.

In looking at the medical records in the claims file prior to 
February 2001, the Board notes that the veteran underwent a 
VA examination in May 2000.  It was noted that in April 1999 
the veteran had slipped and fractured his right knee and 
underwent right knee surgery (the April 1999 surgical report 
is of record).  The veteran complained of right knee pain and 
remarked that he would easily fall down if he did not "watch 
how he steps."  Physical examination revealed right knee 
joint swelling, a slightly fixed patella, and tenderness in 
the infrapatellar region.  The impression was status post 
open reduction and internal fixation of the right knee joint.  

A January 2001 VA treatment record noted that the veteran 
complained of right knee instability episodes.  Physical 
examination revealed objective findings of right knee pain 
and instability.

The Board finds that, prior to February 2001, the veteran's 
right knee disability was productive of moderate functional 
impairment.  The veteran complained of his right knee 
"giving way," and such complaints were essentially verified 
by the January 2001 VA treatment record.  While the evidence 
prior to February 2001 does not show a severe right knee 
disability, the evidence (April 1999 surgical records, June 
2000 VA examination, and January 2001 treatment record) show 
more than a slight disability, and, accordingly, a 20 percent 
rating for the time period prior to February 26, 2001, 
reflective of moderate right knee disability, is warranted.

In looking at the medical records in the claims file from 
February 2001, the Board observes that the veteran's right 
knee disability has been found to have a "notable" anterior 
draw sign (February 2001 VA treatment record), "prominent 
narrowing" and "marked loss" of joint space (February 2002 
VA X-rays), and "chronic instability" (June 2001 VA 
treatment record).  Following a serious fall and injury due 
to right knee weakness, a February 2001 treatment record 
indicates that VA determined that the veteran required a 
right knee brace and subsequently issued the veteran a 
"rotational stabilizing brace with medial off loading."

The evidence in the claims file dated from February 26, 2001 
contains numerous clinical findings of right knee ligament 
instability, as well as long-standing complaints and findings 
of right knee pain, tenderness, and limitation of flexion 
(February 2002 VA examination revealed flexion limited to 90 
degrees, with pain).  While the veteran's right knee 
instability has not been specifically described as being 
severe by his treating physicians, it has likewise not been 
described as being moderate.  In such cases, the Board must 
resolve doubt in the veteran's favor.  As such, the Board 
finds that from February 26, 2001, the veteran's right knee 
disability most closely approximates severe, and thereby 
warrants a rating of 30 percent under Diagnostic Code 5257.

A 30 percent evaluation represents the maximum available 
rating under Diagnostic Code 5257.  The clinical evidence of 
record does not reveal the presence of a fracture of the 
surgical neck of the femur, ankylosis of the knee, or 
nonunion of the tibia and fibula with loose motion requiring 
a knee brace.  An evaluation of the veteran's service-
connected right knee disability under Diagnostic Codes 5255, 
5256 or 5262, respectively, is therefore not for application 
in this case.

Under Diagnostic Code 5260, for limitation of flexion of the 
leg, the highest schedular evaluation provided for is a 30 
percent evaluation.  Under Diagnostic Code 5261, for 
limitation of extension of the leg, extension limited to 30 
degrees warrants a 40 percent evaluation and extension 
limited to 45 degrees warrants a 50 percent evaluation.  The 
February 2002 VA examination showed right knee extension "up 
to zero degrees."  Comparing this to the rating criteria for 
limitation of extension, it is clear that the evidence does 
not show extension limited to a degree so as to warrant an 
evaluation in excess of 30 percent disabling under Diagnostic 
Code 5261.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because 
Diagnostic Code 5257 does not evaluate a disability based on 
limitation of motion, the DeLuca factors do not to apply to 
the evaluation of a service-connected knee disability under 
this diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

Clinical evidence of record reveals that the veteran's right 
knee disability is associated with a post-surgical scar at 
the knee.  However, there is no indication that it is painful 
and tender on objective demonstration, or that it is 
productive of functional impairment distinct and separate 
from the overall impairment associated with the right knee 
disability.  Thus, the evidence of record in this case does 
not support the application of a separate disability rating 
for the veteran's right knee scar under Diagnostic Code 7804.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's right knee disability, alone, has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent rating for removal of internal 
meniscus, right knee, symptomatic, prior to February 26, 
2001, is granted.

Entitlement to a 30 percent rating for removal of internal 
meniscus, right knee, symptomatic, from February 26, 2001, is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

